Case 2:18-cv-12645-GAD-SDD ECF No. 38 filed 10/02/18         PageID.908     Page 1 of 13




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

    MAHINDRA & MAHINDRA LTD., ET AL.,

                  Plaintiffs,                         Case No. 18-cv-12645

                      v.                         UNITED STATES DISTRICT COURT
                                                            JUDGE
               FCA US LLC,                            GERSHWIN A. DRAIN

                 Defendant.

    ______________________________/

       OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
                  PRELIMINARY INJUNCTION [#3]


                                   I. INTRODUCTION

        Before the Court is Plaintiffs’ Motion for Preliminary Injunction. Plaintiffs

request this Court grant a preliminary injunction to enjoin Defendant from bringing

a complaint against them in the International Trade Commission (“ITC”) and

participating in the ITC investigation of Plaintiffs. For the reasons discussed

below, this Court will DENY Plaintiffs’ Motion.


                                II. FACTUAL BACKGROUND

        This case involves a trademark dispute. Plaintiffs are Mahindra & Mahindra

Ltd. (“M&M”) and Mahindra Automotive North America, Inc. (“MANA”).

Plaintiffs supply small tractors to farmers in the United States, as well as other off-


                                           -1-
 
Case 2:18-cv-12645-GAD-SDD ECF No. 38 filed 10/02/18         PageID.909    Page 2 of 13




road vehicles. Dkt. No. 3, pg. 12 (Pg. ID 87). MANA, a subsidiary of M&M, is a

domestic company that manufactures off-road vehicles in the United States. Id. at

pg. 13 (Pg. ID 87). The Defendant is FCA US LLC (also known as Fiat).

Defendant is responsible for creating the Jeep® brand. See Dkt. No. 21, pg. 10 (Pg.

ID 303).


       In 2008, Plaintiff M&M planned to launch a new vehicle called the

SCORPIO in the United States. Dkt. No. 3, pg. 13 (Pg. ID 88). M&M planned for

the SCORPIO vehicle to include a grille with 6.5 angled vertical slots. Id. Chrysler

Group LLC, which was renamed FCA US LLC (i.e., Defendant) objected to the

design of the grille. Id. at pgs. 13–14 (Pg. ID 88–89). Chrysler asserted that the

SCORPIO grille infringed on its trademark in grilles with seven parallel vertical

slots. Id. at pg. 14 (Pg. ID 89). Throughout 2008 and 2009, M&M and Chrysler

engaged in negotiations to resolve the dispute. Id. On October 16, 2009, the

companies agreed on an “Approved Grille Design” that M&M could use on the

SCORPIO and any other vehicles that M&M created. Id.; Dkt. No. 4-2. The

Approved Grille Design is a grille that contains 4.5 angled vertical slots with an

“M” logo mark on top of the half slot. Id. The agreement between the parties

stated, in part:

       Chrysler consents to the use and incorporation of the grille
       design shown in Exhibit A (hereinafter the “Approved Grille
       Design”) in vehicles sold and advertised in the United States by

                                          -2-
 
Case 2:18-cv-12645-GAD-SDD ECF No. 38 filed 10/02/18         PageID.910     Page 3 of 13




      Mahindra and/or its affiliates and authorized dealers. Chrysler
      agrees and warrants that it will not assert against Mahindra, its
      affiliates, authorized dealers, or customers, or anyone else, any
      claim for infringement of Chrysler’s trade dress, trademark, or
      other intellectual property rights in the United States based on:
      (1) a grille having the Approved Grille Design; or (2) a vehicle
      containing or using the Approved Grille Design.

Dkt. No. 4-2, pgs. 4–5 (Pg. ID 130–31). In 2015, MANA designed and

manufactured an off-road-only vehicle for sale in the United States, named the

ROXOR. Dkt. No. 3, pg. 16 (Pg. ID 91). The ROXOR vehicle contains a grille

with 4.5 angled vertical slots and an “M” logo mark on the top of the half slot. Dkt.

No. 3, pg. 16 (Pg. ID 91). The ROXOR launched in March of 2018. Id. The

ROXOR vehicle was designed in Michigan. Dkt. No. 4, pg. 7 (Pg. ID 119). The

parts for the ROXOR are sourced from numerous foreign and domestic vendors.

Id. The ROXOR is built at a manufacturing facility in Auburn Hills, Michigan that

employs over 400 employees. Id. The facility only manufactures the ROXOR

vehicle. Id.

      Defendant believes that the ROXOR vehicle does not use the Approved

Grille Design, but uses a variation of the Approved Grille Design that the parties

did not agree on. Defendant also believes that the ROXOR infringes the Jeep®

brand trade dress. On August 1, 2018, Defendant filed a complaint with the ITC,

requesting that the ITC institute an investigation into Plaintiffs for possible

infringement of its intellectual property. Dkt. No. 6-3.


                                          -3-
 
Case 2:18-cv-12645-GAD-SDD ECF No. 38 filed 10/02/18        PageID.911     Page 4 of 13




      Plaintiffs filed their complaint against Defendant on August 23, 2018. Dkt.

No. 1. The complaint brings a count of breach of contract, tortious interference

with business expectancies, unfair competition, requests a declaratory judgment of

non-infringement, and requests a cancellation of several of Defendant’s United

States trademark registrations. Id. On August 23, 2018, Plaintiffs also filed their

Motion for Preliminary Injunction, seeking to enjoin Defendant’s complaint in the

International Trade Commission. Dkt. No. 2. Defendant responded on September

7, 2018. Dkt. No. 21. Plaintiffs filed their reply on September 14, 2018. Dkt. No.

30. On September 18, 2018, Defendant filed a motion to stay all proceedings

pending the ITC’s investigation of Plaintiffs. Dkt. No. 37. The briefing period on

the motion to stay has not yet concluded.


                               III. LEGAL STANDARD

      “A preliminary injunction is an extraordinary measure that has been

characterized as ‘one of the most drastic tools in the arsenal of judicial remedies.’”

Bonnell v. Lorenzo, 241 F.3d 800, 808 (6th Cir. 2001) (quoting Hanson Trust PLC

v. ML SCM Acquisition Inc., 781 F.2d 264, 273 (2d Cir. 1986)). A preliminary

injunction seeks to “maintain the status quo pending a final hearing regarding the

parties’ rights.” All. for Mentally Ill of Mich. v. Dep’t of Cmty. Health, 588 N.W.2d

133, 137 (Mich. Ct. App. 1998). Whether to grant such relief is a matter within the

discretion of the district court. See Certified Restoration Dry Cleaning Network,

                                          -4-
 
Case 2:18-cv-12645-GAD-SDD ECF No. 38 filed 10/02/18           PageID.912   Page 5 of 13




L.L.C. v. Tenke Corp., 511 F.3d 535, 540–41 (6th Cir. 2007). The Court must balance

four factors in determining whether to grant a request for a preliminary injunction.

Id. at 542. Those factors are:

       (1) whether the movant has a strong likelihood of success on the merits;
       (2) whether the movant would suffer irreparable injury without the
           injunction;
       (3) whether issuance of the injunction would cause substantial harm to
           others; and
       (4) whether the public interest would be served by the issuance of the
           injunction.

Id. In addition, a court should not grant a preliminary injunction where an adequate

legal remedy is available. Pontiac Fire Fighters Union Local 376 v. City of

Pontiac, 753 N.W.2d 595, 600 (Mich. 2008). Applying the factors, the Court does

not find that injunctive relief is appropriate at this time.

                                    IV. DISCUSSION

    1. Likelihood of Success on the Merits

    First, the Court must determine whether the movant has demonstrated a strong

likelihood of success on the merits. This case involves a contract dispute. Contracts

should be interpreted according to their plain and ordinary meaning. Wells Fargo

Bank, NA v. Cherryland Mall Ltd. P’ship, 835 N.W.2d 593, 607 (Mich. Ct. App.

2013). “[I]f contractual language is clear, construction of the contract is a question

of law for the court. If the contract is subject to two reasonable interpretations,



                                           -5-
 
Case 2:18-cv-12645-GAD-SDD ECF No. 38 filed 10/02/18          PageID.913    Page 6 of 13




factual development is necessary to determine the intent of the parties . . . .” Id.

(quoting Holmes v. Holmes, 760 N.W.2d 300, 311 (Mich. Ct. App. 2008)).

    Plaintiffs assert that the language of the contract is clear: Defendant agreed to

refrain from asserting infringement claims against a Mahindra vehicle that uses the

Approved Grille Design. Dkt. No. 3, pg. 25 (Pg. ID 100). Plaintiffs state that the

ROXOR uses the Approved Grille Design; therefore, Defendant cannot file suit

against them. Id. Defendant argues that the ROXOR grille is not the Approved

Grille Design. Dkt. No. 21, pg. 17 (Pg. ID 310). Defendant states that the ROXOR

grille is taller and more square than the Approved Grille Design and also includes

circular headlights, similar to the Jeep, that were not included in the Approved

Grille Design. Id. at pgs. 19–20 (Pg. ID 312–13). Further, Defendant contends that

its ITC complaint is based on more than the ROXOR grille. Id. The ITC complaint

also asserts infringement of the Jeep® trade dress. Id. at pg. 10 (Pg. ID 303). That

is, Defendant’s ITC complaint asserts that the ROXOR looks like a Jeep, such that

consumers believe that it is a part of the Jeep® brand. Dkt. No. 6-3, pgs. 15–18

(Pg. ID 170–73).

       The agreement between the parties states, in part:

       Chrysler consents to the use and incorporation of the grille
       design shown in Exhibit A (hereinafter the “Approved Grille
       Design”) in vehicles sold and advertised in the United States by
       Mahindra and/or its affiliates and authorized dealers. Chrysler
       agrees and warrants that it will not assert against Mahindra, its
       affiliates, authorized dealers, or customers, or anyone else, any
                                          -6-
 
Case 2:18-cv-12645-GAD-SDD ECF No. 38 filed 10/02/18         PageID.914    Page 7 of 13




       claim for infringement of Chrysler’s trade dress, trademark, or
       other intellectual property rights in the United States based on:
       (1) a grille having the Approved Grille Design; or (2) a vehicle
       containing or using the Approved Grille Design.

    Dkt. No. 4-2, pgs. 4–5 (Pg. ID 130–31). Defendant argues that the grille used

on the ROXOR is not the Approved Grille Design because the ROXOR grille is

taller and contains circular headlights, like the Jeep. Id. at pgs. 19–20 (Pg. ID 312–

13). Plaintiff responds that it is nonsensical that the ROXOR grille does not

conform to the Approved Grille Design because the agreement did not indicate the

dimensions of the Approved Grille Design. Dkt. No. 30, pg. 6 (Pg. ID 579).

Therefore, the length and size of the ROXOR grille cannot violate the parties’

contract. See id.

    Plaintiffs assert that the plain language of the agreement states that Defendant

will not bring suit for “a vehicle containing or using the Approved Grille Design.”

Dkt. No. 30, pg. 11 (Pg. ID 584). The ROXOR is a vehicle that uses the Approved

Grille Design; therefore, Plaintiffs argue that they have not violated the plain terms

of the contract. Id. Defendant responds that it is nonsensical that the contract bars

any infringement suit as long as a vehicle contains the Approved Grille Design.

Dkt. No. 21, pg. 22 (Pg. ID 315). Defendant contends that would mean that any

Mahindra vehicle could infringe on Defendant’s intellectual property as long as it

used the Approved Grille Design. Id. Defendant further states that it never agreed

to forego claims “against” a vehicle using the Approved Grille Design. Id. It
                                          -7-
 
Case 2:18-cv-12645-GAD-SDD ECF No. 38 filed 10/02/18         PageID.915     Page 8 of 13




agreed to forego claims “based on” a vehicle containing or using the Approved

Grille Design.

    This Court finds that Plaintiffs cannot show that they are likely to succeed on

the merits of their claim. Defendant initiated the ITC action against Plaintiffs for

using a non-approved grille design, and also for infringing on its trade dress.

Plaintiffs do not present evidence sufficient to show that they can succeed on

Defendant’s claim of trade dress infringement. The plain language of the contract

prohibits suits based on a grille that has the Approved Grille design, and based on a

vehicle containing or using the Approved Grille Design. Defendant’s ITC

complaint is thus outside the scope of the parties’ 2009 agreement because it

asserts claims that are not based on the Approved Grille Design or based on a

vehicle containing the Approved Grille Design. Without more evidence concerning

the trade dress infringement, this Court cannot find that Plaintiffs are likely to

succeed on their claim against Defendant.

    2. Irreparable Harm

    To satisfy the second factor, a party must demonstrate that unless the injunction

is granted, he or she will suffer “‘actual and imminent harm’ rather than harm that

is speculative or unsubstantiated.” Abney v. Amgen, Inc., 443 F.3d 540, 552 (6th

Cir. 2006). “[H]arm is not irreparable if it is fully compensable by money damages

. . . .” Basicomputer Corp. v. Scott, 973 F.2d 507, 511 (6th Cir. 1992). An injury


                                          -8-
 
Case 2:18-cv-12645-GAD-SDD ECF No. 38 filed 10/02/18           PageID.916   Page 9 of 13




cannot be fully compensable by money damages if damages are difficult to

calculate based upon the nature of the plaintiff’s loss. Id.

    Plaintiffs argue that they will suffer irreparable harm without the issuance of a

preliminary injunction. Dkt. No. 3, pg. 27 (Pg. ID 102). Plaintiff MANA states that

it has lost goodwill from existing and prospective customers. Dkt. No. 3, pg. 27

(Pg. ID 102). MANA has received numerous inquiries from concerned dealers,

business partners, vendors, and the press since Defendant filed its action in the

ITC. Id. at pg. 28 (Pg. ID 103); Dkt. No. 5, pgs. 6–10 (Pg. ID 138–142). Numerous

media articles have also damaged MANA’s business reputation. Dkt. No. 3, pg. 29

(Pg. ID 104). This is especially harmful for MANA because it is a new company.

See id. Plaintiff MANA also states that third party concerns have dampened the

morale of employees at the company. Dkt. No. 3, pg. 28 (Pg. ID 103). Defendant

asserts that the cited media articles are not enough to demonstrate irreparable harm

to Plaintiffs. Dkt. No. 21, pg. 27 (Pg. ID 320).

    This Court finds that Plaintiffs will be subjected to some harm but not

irreparable harm without the issuance of an injunction. As Plaintiffs demonstrate,

the instigation of Defendant’s lawsuit in the ITC has caused some harm to their

business reputations. However, a preliminary injunction should not issue where

there is an adequate remedy at law for breach of contract. See Pontiac Fire

Fighters Union, 753 N.W.2d at 600. Damages for lost business that Plaintiffs may


                                          -9-
 
Case 2:18-cv-12645-GAD-SDD ECF No. 38 filed 10/02/18         PageID.917     Page 10 of 13




 suffer can be compensated with money damages, so harm to Plaintiffs is not

 irreparable.

           3. Substantial Harm to Others

     The third factor requires this Court to consider whether the issuance of the

 injunction would cause substantial harm to others.

        Plaintiffs assert that the issuance of an injunction would not cause

 substantial harm to Defendant because the parties do not compete in the

 marketplace; thus, Defendant will not be losing out on any sales. Dkt. No. 3, pg. 31

 (Pg. ID 106) Defendant contends that issuance of a preliminary injunction will

 harm it because it should be allowed to pursue its intellectual property rights

 against infringers. Dkt. No. 21, pg. 28 (Pg. ID 321). Defendant asserts that it will

 suffer “irreparable harm due to its loss of control over its trade dress and an

 improper association in the minds of consumers between the Roxor and FCA.” Id.

 at pg. 29 (Pg. ID 322).

     This Court finds that issuance of a preliminary injunction would cause harm to

 Defendant. The resolution of Defendant’s suit against Plaintiffs has not been

 decided. Therefore, it is possible that Plaintiffs are infringing on Defendant’s

 intellectual property rights. Further, Defendant is subject to harm from the

 confusion the ROXOR creates among consumers that it is a part of the Jeep®

 brand. This confusion can in turn cause a loss of business to Defendant if


                                          -10-
  
Case 2:18-cv-12645-GAD-SDD ECF No. 38 filed 10/02/18           PageID.918   Page 11 of 13




 consumers purchase a ROXOR assuming that it is a part of the Jeep® brand. So

 this Court cannot find that Defendant would not be harmed if it granted Plaintiffs’

 Motion.

     4. Public Interest

     The final factor to consider is “whether the public interest would be served by

 granting the . . . preliminary injunction.” Abney, 443 F.3d at 552–53. Plaintiffs

 argue that the public interest is served by an injunction because the Defendant

 violated their contract agreement concerning the Approved Grille Design, and the

 public has an interest in the enforcement of contracts. Dkt. No. 3, pg. 32 (Pg. ID

 107). Additionally, issuance of an injunction will remove the risk to American

 workers’ jobs at the Auburn Hills manufacturing facility. Id. Lastly, an injunction

 will continue the existing and potential investment made in Southeast Michigan.

 Id. Defendant contends that the public interest weighs in favor of denying the

 injunction because the public has a strong interest in prohibiting unfair acts caused

 by importation. Dkt. No. 21, pg. 30 (Pg. ID 323). Defendant asserts there is also a

 strong public interest in protecting intellectual property. Id.

        The Court finds that both parties bring credible arguments that the public

 interest would be served if the Court were to rule in their respective favors. So this

 factor is neutral in weighing the factors for injunctive relief.




                                           -11-
  
Case 2:18-cv-12645-GAD-SDD ECF No. 38 filed 10/02/18          PageID.919     Page 12 of 13




     5. Preliminary Injunction as the Appropriate Remedy

     Defendant asserts that a preliminary injunction is the improper remedy. Dkt.

 No. 21, pg. 31 (Pg. ID 324). A preliminary injunction seeks to “maintain the status

 quo pending a final hearing regarding the parties’ rights.” All. for Mentally Ill of

 Mich. v. Dep’t of Cmty. Health, 588 N.W.2d 133, 137 (Mich. Ct. App. 1998).

 Defendant states that a preliminary injunction will not maintain the status quo

 because it would switch the venue for this action from the ITC to the Eastern

 District of Michigan. Dkt. No. 21, pg. 31 (Pg. ID 324). However, without an

 injunction, the status quo is preserved because Plaintiff will continue to sell the

 ROXOR and the parties will continue to await a trial on the merits of Defendant’s

 claim against Plaintiffs. Id. Defendant asserts that there is no reason that

 Defendant’s intellectual property claims cannot be litigated in the ITC. Defendant

 was the first party to instigate legal action concerning the subject matter of this

 action, in the ITC. Therefore, Defendant contends that legal proceedings should

 continue in the ITC. Id. On September 18, 2018, Defendant filed a motion to stay

 all proceedings pending the conclusion of the ITC investigation. Dkt. No. 37. The

 time for Plaintiff to respond to the motion for stay has not yet expired.


     Upon review of the parties’ arguments, this Court finds that a preliminary

 injunction is not warranted. Plaintiffs cannot show a likelihood of success on the



                                           -12-
  
Case 2:18-cv-12645-GAD-SDD ECF No. 38 filed 10/02/18         PageID.920   Page 13 of 13




 merits. Balancing this conclusion with the remaining factors that this Court must

 consider, this Court finds that Defendant must prevail.


                                  V. CONCLUSION

       For the reasons discussed herein, the Court will deny Plaintiffs’ Motion.


       SO ORDERED.

 Dated:       October 2, 2018
                                                s/Gershwin A. Drain
                                                HON. GERSHWIN A. DRAIN
                                                United States District Court Judge
  

                           CERTIFICATE OF SERVICE

 I hereby certify that a copy of the foregoing document was mailed to the attorneys
 of record on this date, October 2, 2018, by electronic and/or ordinary mail.

                                        s/Teresa McGovern
                                        Case Manager Generalist
  

  

  




                                         -13-
  
